Case: 18-40848      Document: 00514982396         Page: 1    Date Filed: 06/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                    No. 18-40848                           FILED
                                 Conference Calendar                    June 4, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARCO ANTONIO GONZALEZ-MOLINA, also known as Marco Antonio
Gonzalez, also known as Marco A. Gonzalez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:18-CR-419-1


Before KING, ELROD, and WILLETT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Marco Antonio
Gonzalez-Molina has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011).           Gonzalez-Molina has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40848   Document: 00514982396    Page: 2   Date Filed: 06/04/2019


                               No. 18-40848

record reflected therein. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2